Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Allowance 
Claims 1-11 are allowed.  All rejections are withdrawn.  The amendments after final dated 7-2-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 6 and 11.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with the prior art of record “[a]n apparatus for registering of an actuation of a motor-vehicle braking system, comprising:
a first sensor generating 
a first sensor signal, 
the first sensor signal indicating 
a movement of a mechanical input component of the braking system;
a second sensor generating a second sensor signal, 
the second sensor signal indicating a hydraulic pressure in the braking system;
a central evaluating unit coupled with the first sensor and the second sensor, 
the central evaluating unit configured to execute 
a program that generates 
a first actuation signal indicating 
an actuation of the braking system generated on the basis of the 
first sensor signal and 
the second sensor signal, 
wherein the program executed by the central evaluating unit further uses 
the second sensor signal for the purpose of checking 
a plausibility of the first sensor signal:
a watchdog checking unit coupled with the central evaluating unit to check 
an operational capability of the central evaluating unit to execute the program;
an auxiliary evaluating circuit separate from the central evaluating unit 
which receives the second sensor signal and 
is configured to output 
a second actuation signal on the basis of the second sensor signal; and
a multiplexer receiving 
the first actuation signal and 
the second actuation signal, 
wherein the multiplexer is driven by the watchdog checking unit 
so that the multiplexer outputs the first actuation signal when the watchdog checking unit detects normal operational capability of the central evaluating unit and the multiplexer outputs the second actuation signal when the watchdog checking unit detects irregular operational capability of the central evaluating unit”.
	The applicant’s arguments in the Appeal brief are persuasive in that “nor is there any mention of verifying a plausibility of a first second signal by reading a second sensor signal”.  See page 8. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668